Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,762,940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a process including the steps of repeating the forming, etching, planarizing, and removing one or more times resulting in a plurality of fourth structures characterized by a minimum spacing, wherein a gap between two adjacent fourth structures is the minimum spacing across all layers of the two adjacent fourth structures as the context of claim 1.
The prior art fails to teach or renders obvious to a process including the steps of repeating the forming, etching, planarizing, and removing one or more times resulting in a plurality of fourth structures characterized by a minimum feature size, wherein a first feature size of a particular one of the fourth structures is the minimum feature size across all layers of the particular one of the fourth structures as the context of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713